 
 
EXHIBIT 10.64(a)

 
AMENDMENT TO
CREDIT AGREEMENT
 
    This AMENDMENT TO THE CREDIT AGREEMENT dated as of December 19, 2008 (this
“Amendment”) with respect to that certain Credit Agreement dated as of October
20, 2008, between US AIRWAYS, INC., a Delaware corporation (the “Borrower”) and
REPUBLIC AIRWAYS HOLDINGS INC. (the “Lender”) (the “Credit Agreement”).
 

 

W I T N E S S E T H:

 
 
    WHEREAS, the Borrower and the Lender have agreed to modify a certain
definition in the Credit Agreement in order to rectify a clerical error in the
original definition.
 
    NOW, THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
 
    1. Defined Terms.  Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
 
    2. Amendment to Section 1.1 of the Credit Agreement (Defined Terms).
 
Section 1.1 of the Credit Agreement is hereby amended by amending and restating
the following definition as follows:
 
    “Interest Payment Date”:  (i) for the Initial Term Loan, the Interest
Payment Dates shall be as follows: January 31, 2009, April 30, 2009, July 31,
2009, and October 31, 2009 (and in the event the Delayed Draw Term Loan is
funded, the Interest Payment Dates with respect to the Initial Term Loan shall
also include January 31, 2010, April 30, 2010, July 31, 2010, October 31, 2010,
January 31, 2011, April 30, 2011, July 31, 2011 and October 31, 2011); and (ii)
for the Delayed Draw Term Loan, the Interest Payment Dates shall be as follows:
July 31, 2009, October 31, 2009, January 31, 2010, April 30, 2010, July 31,
2010, October 31, 2010, January 31, 2011, April 30, 2011, July 31, 2011 and
October 31, 2011.”
 
    3. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
    4. Miscellaneous.  This Amendment may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. This Amendment may be delivered by facsimile transmission of the
relevant signature pages hereof.
 
[SIGNATURE PAGES FOLLOW]
 

 
 
 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 
 
 

  US AIRWAYS, INC.,     as Borrower          
 
By:
/s/ Dion Flannery, VP US Airways       Name: Dion Flannery        Title: Vice
President           

 
 

  REPUBLIC AIRWAYS HOLDINGS INC.,     as Lender          
 
By:
/s/ Bryan Bedford       Name: Bryan Bedford        Title: President           

 
 
 

 

--------------------------------------------------------------------------------


 


